Order entered May 20, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00244-CV

            IN THE INTEREST OF I.D. AND A.D., CHILDREN

                On Appeal from the 354th Judicial District Court
                             Hunt County, Texas
                        Trial Court Cause No. 88200

                                   ORDER

      Before the Court is appellant’s May 17, 2021 motion for an extension of

time to file his brief on the merits. We GRANT the motion and extend the time to

June 7, 2021.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE